Citation Nr: 0111864	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate as a result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1944 to December 
1946.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the benefit sought on appeal.

The RO first denied the veteran's claim on appeal in a 
February 1997 rating decision.  The veteran was notified of 
that decision and of his appellate rights in a letter dated 
February 18, 1997.  The record shows that the veteran 
submitted a VA Form 21-4138 (Statement in Support of Claim) 
that was received by the RO on February 5, 1998, in which he 
requested "[c]onsideration for scd for prostate cancer due 
to Atomic Radiation Exposure in 1946."  The Board construes 
this form as a notice of disagreement with respect to the 
February 1997 rating decision, which was submitted within one 
year of the February 18, 1997 notification letter.  See 
38 C.F.R. § 2.200, 2.201, 20.302 (2000).  The Board, as did 
the RO, will conduct a de novo review of the veteran's claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran participated in Operation CROSSROADS, which 
consisted of two nuclear tests in 1946.  It was estimated 
that he received a dose of 0.4 rem gamma (upper bound of 0.7 
rem gamma) of ionizing radiation, that he was not exposed to 
neutron radiation, and that his 50-year committed dose 
equivalent to the prostate was 0.0 rem gamma. 

3.  Adenocarcinoma was first diagnosed in 1996, and no 
competent medical evidence relates this condition to the 
veteran's period of military service, to include radiation 
exposure therein.


CONCLUSION OF LAW

Adenocarcinoma of the prostate was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Before adjudicating the merits of this claim, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran in this case has 
been informed by a Statement of the Case issued in May 2000, 
as well as several Supplemental Statements of the Case, of 
the evidence needed to show that his prostate cancer is 
related to service, to include radiation exposure therein.  
The veteran also has been informed of the changes pertaining 
to presumptive service-connected for radiation exposed 
veterans. 

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran in the present case underwent a VA 
examination in March 1999, and both VA and non-VA treatment 
reports have been obtained and associated with the claims 
file.  The veteran has not referenced any unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  The RO requested all 
relevant treatment records identified by the veteran, he was 
informed of what records the RO was requesting, and he was 
asked to assist in obtaining the evidence.  In addition, the 
veteran was afforded the opportunity to testify before a 
hearing officer at the RO in August 2000.  

Finally, all development mandated by 38 C.F.R. § 3.311 has be 
completed.  In particular, a dose estimate was obtained 
concerning the veteran's level of radiation exposure, and the 
VA Under Secretary for Benefits considered the merits of the 
claim following an advisory medical opinion it requested from 
the Under Secretary of Health.  Under these circumstances, VA 
has done everything reasonably possible to assist the 
veteran, and a remand would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

II.  Factual Background

The veteran claims that he was exposed to high doses of 
ionizing radiation during his participation in Operation 
CROSSROADS in 1946, and that he developed adenocarcinoma of 
the prostate as a result thereof.  The maintains that he was 
exposed to significantly higher levels of radiation that 
those levels reported by the U.S. government.

Service medical records are negative for any findings 
pertaining to prostate problems.  Indeed, the record shows 
that no problems with the veteran's prostate were identified 
until 1996.  At that time, VA outpatient treatment reports 
reflect that the veteran was seen in October 1996 for an 
elevated prostate-specific antigen (PSA) test.  The veteran 
said he had been exposed to radiation in service and was 
concerned about cancer since many of his friends he had 
served in the military with had cancer.  A biopsy performed 
in December 1996 revealed poorly differentiated 
adenocarcinoma of the prostate.  

Administrative records from the Department of the Navy show 
that the veteran served aboard the USS STACK, USS BAYFIELD 
and USS ROCKINGHAM during Operation CROSSROADS in 1946.  
Operation CROSSROADS involved two detonation atmospheric 
nuclear test series (Test Able and Test Baker) at Bikini 
Atoll in July and August of 1946.  The Department of the Navy 
provided the following information concerning those tests.

Prior to Test Able, performed on July 1, 1946, the veteran 
and his crew were transferred from STACK to BAYFIELD.  STACK 
was moored 1300 yards from the detonation point, while 
BAYFIELD observed Able from a distance of 22 miles.  BAYFIELD 
reentered Bikini Lagoon the same day after the blast.  It was 
reported that Able caused only minor radiological 
contamination to the lagoon waters and virtually none to non-
target ships such as BAYFIELD.  STACK sustained relatively 
minor damage as a result of the test.  The day after 
detonation, STACK was declared radiologically safe and the 
crew returned that same day.  STACK spent the next three 
weeks in the lagoon preparing for the second detonation, Test 
Baker.

On July 24, STACK's crew again evacuated STACK and boarded 
BAYFIELD.  On July 25, the crew viewed Test Baker, a shallow 
underwater detonation, from a distance of 15 miles.  STACK 
was positioned approximately 2000 yards northwest from ground 
zero and was radiologically contaminated by the base surge.  
BAYFIELD did not return to the lagoon until July 29.  On 
August 1, STACK's crew was transferred to ROCKINGHAM, another 
personnel transport.  From August 1 to August 2, STACK was 
periodically sprayed with a lye solution and washed down.  
From August 2 until August 19, various crew members boarded 
STACK and began decontamination work, returning to ROCKINGHAM 
after their shift was complete.  On August 19, nearly the 
entire crew was transferred to the USS ROCKWALL for 
transportation to Commander Destroyer Pacific for further 
assignment.  The remainder of the crew remained aboard 
ROCKINGHAM until August 28, at which time they were 
officially transferred to other units, including ROCKINGHAM.  
ROCKWALL departed Bikini on August 19.  

It was determined that BAYFIELD, ROCKINGHAM and ROCKWALL were 
among the operating ships that participated in CROSSROADS 
whose involvement caused them to be temporarily listed as 
radiologically suspect.  A degree of contamination did occur 
to virtually all of the non-target ships which remained in 
Bikini Lagoon for over ten days after Test Baker.  This was 
largely caused by low level radioactive contamination of the 
lagoon waters following Baker and was confined to the 
exterior hull at or below the waterline and the internal salt 
water piping systems.  

A careful search of CROSSROADS dosimetry data reveals that of 
a total of 110 crewmembers and an undetermined number of 
passengers aboard STACK during the operation, 45 individuals 
were issued film badges.  Thirty-five individuals had 
recorded radiation exposure readings of zero rem gamma.  
Three individuals received readings of 0.040 rem gamma each; 
two received readings of 0.060 rem gamma each; one had a 
recorded dose of 0.070 rem gamma; and one had a reading of 
0.030 rem gamma.  STACK film badges were issued on August 10, 
16, 19 and 20.

It was reported that the overall radiation exposures during 
CROSSROADS were relatively low.  Approximately 99% of all 
radiation exposure ranged from zero to 0.5 rem gamma.  The 
highest recorded cumulative exposure for an individual at 
CROSSROADS was 3.72 rem gamma.  It was noted that this 
exposure was within present national occupational radiation 
exposure guidelines which permitted 5.0 rem gamma per year.

The veteran submitted numerous articles concerning radiation 
exposure during Operation CROSSROADS while his appeal was 
pending.  In one unidentified article describing Tests Able 
and Baker, it was reported that, "[w]hile destroyers during 
detonation suffered various degrees of damage, the most 
devastating element of the tests was an unseen killer, 
radiation.  Days later, support vessels entered the lagoon.  
[The veteran] of STACK (DD-406) recalled that it was too 
radio-active in the lagoon for the crew to return to the 
destroyer for almost five days.  He noted, 'August 4, went on 
STACK to remove canvas - only stayed 15 min.  Had to discard 
all clothing and shower.'"

In a February 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
adenocarcinoma of the prostate as a result of exposure to 
ionizing radiation.  The RO determined that, pursuant to 
applicable law at that time, prostate cancer was not listed 
among the diseases in 38 C.F.R. § 3.311, and no medical 
evidence related this condition to service.  The veteran was 
notified of that decision in a letter dated February 18, 
1997.  

In a VA Form 21-4138 (Statement in Support of Claim), 
received by the RO in February 5, 1998, the veteran stated 
the following: "request consideration for scd for prostate 
cancer due to Atomic Radiation Exposure in 1946."  The RO 
notified the veteran in a letter dated April 1998 that his 
claim had been denied because the disability at issue did not 
qualify as a radiogenic disease.  The RO told the veteran 
that he had been notified of that decision on April 18, 1997.  
The RO then indicated that federal regulations had been 
changed to allow service connection for certain other 
radiogenic diseases, and that the regulatory list of 
radiogenic diseases is no longer an exclusive list of 
conditions which may be considered service connected based 
solely on radiation exposure.  The RO informed the veteran 
that if he wished to reopen his claim he should submit 
competent scientific or medical evidence showing that 
prostate cancer could be induced by ionizing radiation.  

The veteran submitted another article from the Atomic 
Veterans Radiation Newsletter dated January 1998.  The 
article states that U.S. government officials knew of the 
health effects of exposure to radiation from atomic bomb 
testing, which they failed to disclose to individuals who had 
been exposed.  The article also notes that many physicians 
disagreed with VA's opinion that the prostate gland was not 
part of the urinary tract.  

After the veteran requested that his claim be considered 
based on the changes in the law, he was afforded a VA 
genitourinary examination in March 1999.  A report of that 
examination notes that the veteran was on hormonal 
suppressive therapy for prostate cancer, but did not include 
a medical opinion concerning the etiology of this condition.  
In addition, medical records show that the veteran's prostate 
cancer was treated at a VA Urology Clinic in April 1999, and 
by Steven P. Strinden, M.D., in March 2000.  Neither of these 
reports, however, includes a medical opinion concerning the 
etiology of this condition, noting only that it was first 
identified in a 1996 pathology report. 

A radiation dose estimate was obtained from the Defense 
Threat Reduction Agency (DTRA) in October 1999.  DTRA 
estimated that the veteran was exposed to an upper bound of 
0.7 rem gamma, with no neutron exposure.  The 50-year 
committed dose to the prostate was estimated at 0.0 rem.  In 
reaching this conclusion, DTRA reported the following facts.  

The veteran's exposures at CROSSROADS were 
predominately from radioactive contaminants in the 
lagoon water and on the outer hulls and in the 
piping system of BAYFIELD, ROCKINGHAM, and 
ROCKWALL.  Because the latter contaminants were 
located in regions generally inaccessible to 
embarked personnel, these sources were not 
available for inhalation or ingestion through 
normal activities aboard these vessels.  The 
veteran's post-ABLE exposure to neutron-activated 
materials on STACK is unlikely to have resulted in 
the inhalation of radioactive particles, since 
neutron activation occurs throughout the volume of 
an object and the radioactive nuclei remain fixed 
within the material.  Neither aerosol nor sea spry 
from the contaminated lagoon was present in 
concentrations sufficient to produce internal doses 
of 0.001 rem for personnel aboard support ships 
(Reference 10).  The only pertinent pathway for 
intake of radioactive material by the veteran is 
the inhalation of resuspended BAKER fallout while 
aboard STACK during decontamination and inspection 
activities.  It is assumed that the intake of 
resuspended airborn material was concurrent with 
the external residual radiation dose reported above 
for those activities and that the airborn activity 
concentration of resuspended fallout particles 
(with Activity Median Aerodynamic Diameter of 1 
micrometer) was consistent with a resuspension 
factor of 10(-5) m(-1) while below deck and 10(-6) 
m(-1) while topside (Reference 11).  Based on these 
assumptions and using the methodologies presented 
in References 11 and 12, the (50-year) committed 
dose equivalent to the veteran's prostate from 
contaminated inhaled while aboard STACK is 0.000 
(less than 0.001 rem).  

In a January 2000 memorandum, the Director of Compensation 
and Pension Services requested an opinion from the Under 
Secretary of Health concerning the likelihood of a possible 
relationship between the veteran's prostate cancer and 
exposure to radiation in service.  In a January 2000 letter, 
the Chief Public Health and Environmental Hazards Office 
summarized the veteran's dose estimate submitted by DTRA, and 
concluded that "[i]t is unlikely that the veteran's prostate 
cancer can be attributed to ionizing radiation in service."  
In a January 2000 letter, the Veterans Benefits 
Administration stated that it had reviewed the Under 
Secretary of Health's report and opined that there was no 
reasonable possibility that the veteran's disability was the 
result of exposure to ionizing radiation in service. 

The veteran testified before a hearing officer at the RO in 
August 2000 that he was exposed to significantly more 
radiation at Operation CROSSROADS than reported by the U.S. 
government.  He indicated that Test Able was more radioactive 
than reported by the government.  He explained that he 
returned to the target ship the day after the blast, and that 
he and other crewmembers swam in the lagoon and ate fish they 
had caught.  He also said they were using water taken from 
the lagoon that had been distilled.  He said he had recently 
attempted to contact ten former crewmembers, seven of whom 
had died of cancer while the other three were living with 
cancer.  He said that while aboard the USS ROCKINGHAM during 
Test Baker, a Geiger counter "cranked over", indicating 
high levels of radioactivity.  The veteran maintained that 
VA's dose estimates were simply false. 

The veteran submitted additional articles, most of which 
appear to be from a journal entitled The Atomic Veterans 
Radiation News.  These articles, in essence, take the 
position that atomic testing in the South Pacific during 
World War II resulted in more health problems than the U.S. 
government would care to admit.  Several articles also 
discussed the high correlation between participation in 
atomic bomb testing during World War II and cancer.  

II.  Analysis 

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Malignant tumors may be presumed to have been incurred in 
service if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year of 
separation from active duty.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation do not 
include prostate cancer.  Id.  A "radiation-exposed" veteran 
is one who participated in a radiation-risk activity. A 
"radiation-risk activity" includes the onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device.  "Onsite participation" means presence at the test 
site, or performance of military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test, during an official operational period of an 
atmospheric nuclear test.  38 C.F.R. § 3.309(d)(3).

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more (for most of the listed diseases) after service in an 
ionizing radiation exposed veteran may also be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include prostate cancer.  38 C.F.R. 
§ 3.311(b).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest during the applicable 
specified time period after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether, under § 
3.311(c)(1)(ii), there is "no reasonable possibility" that 
the disease resulted from in-service radiation exposure.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
adenocarcinoma of the prostate as a result of exposure to 
ionizing radiation.  In reaching this decision, the Board has 
carefully reviewed this appeal under all three of the legal 
theories by which service connection could be granted for the 
veteran's prostate cancer.

First, while evidence shows that the veteran engaged in 
radiation risk activity at Operation CROSSROADS, prostate 
cancer is not included in the list of diseases that may be 
presumptively service connected by an individual who 
participated in a radiation-risk activity, as set forth at 38 
C.F.R. § 3.309(d).  

Second, although prostate cancer is included in the list of 
"radiogenic" diseases at 38 C.F.R. § 3.311(b), that 
regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  Such processing "still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases."  Ramey, 120 F.3d 
at 1245.  In this case, the RO undertook and completed the 
special development mandated by 38 C.F.R. § 3.311, in that it 
obtained a dose estimate of the veteran's exposure to 
radiation, obtained a medical opinion from the Under 
Secretary of Health concerning the likelihood of a 
relationship between the veteran's prostate cancer and 
radiation exposure in service, and obtained an opinion from 
the Veterans Benefits Administration concerning the merits of 
the veteran's claim.  The Board finds that the opinion of the 
Chief Public Health and Environmental Hazards Officer of the 
VA, stating that it was unlikely that the veteran's prostate 
cancer can be attributable to ionizing radiation in service, 
is supported by the evidence of record which does not 
contradict that opinion.  Accordingly, service connection is 
not warranted under 38 C.F.R. § 3.311. 

Third, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for adenocarcinoma of the prostate under a direct 
theory of service connection.  See Combee, 34 F.3d at 1043.  
The Board notes that prostate cancer was first identified in 
1996, approximately 50 years after the veteran's separation 
from active duty, and no medical opinion indicates that this 
condition is related to service or had its onset during the 
one-year period after service.  The conclusion of the VA 
Chief Public Health and Environmental Hazards Officer, a 
physician who reviewed all of the pertinent evidence, 
contradicts rather than supports the contentions and oral 
testimony of the veteran.  In any event, the Court has held 
that where the determinative issue involves a medical 
diagnosis, competent medical evidence is required, and that 
this burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for adenocarcinoma of the prostate as a 
result of exposure to ionizing radiation.  The Board 
acknowledges that, under the prior and revised provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case.  See 38 U.S.C.A. § 5107(b); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for 
adenocarcinoma of the prostate as a result of exposure to 
ionizing radiation is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

